Citation Nr: 0124507	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for sarcoidosis with 
inactive pulmonary tuberculosis and chronic obstructive 
pulmonary disease, currently rated 60 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from January 1969 
to January 1973.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

Review of the claims file shows that a March 1973 rating 
decision granted service connection and a 30 percent rating 
for sarcoidosis, effective January 25, 1973.  An October 1974 
rating decision classified the appellant's pulmonary 
disability as chronic, moderately advanced, active pulmonary 
tuberculosis with sarcoidosis and assigned a 100 percent 
rating.  A March 1976 rating decision reduced the rating for 
the disability to 60 percent, effective June 1, 1976.  A May 
1977 rating decision classified the disorder as sarcoidosis 
with chronic, inactive pulmonary tuberculosis and reduced the 
rating to 30 percent, effective August 1, 1977.  A July 1999 
rating decision assigned a 60 percent rating under Diagnostic 
Code 6846 for sarcoidosis with inactive pulmonary 
tuberculosis and chronic obstructive pulmonary disease, 
effective August 14, 1998.  

Pursuant to an August 1998 claim for an increased rating for 
his pulmonary disability, the appellant underwent a VA 
pulmonary examination in June 1999 for the purpose of 
evaluating the disorder.  However, the examination did not 
include pulmonary function testing.  

The Board notes that sarcoidosis is assigned a 100 percent 
rating if there is cor pulmonale, or cardiac involvement with 
congestive heart failure, or progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment, 
or the disorder is rated as to active disease or residuals 
such as chronic bronchitis and extrapulmonary involvement 
under the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.  Rating chronic obstructive pulmonary 
disease involves evaluation of the following clinical 
findings: the predicted value of FEV-1; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC); the percent of predicted value of Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)); the level of maximum exercise capacity; 
the presence of cor pulmonale (right heart failure), right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization); occurrence of an episode(s) 
of acute respiratory failure; or if outpatient oxygen therapy 
is required.  38 C.F.R. § 4.97, Diagnostic Code 6604.  

Although the RO evaluated the appellant's pulmonary 
disability under the criteria for sarcoidosis, it could not 
evaluate the disorder under the criteria for chronic 
obstructive pulmonary disease because the June 1999 VA 
pulmonary examination did not include pulmonary function 
tests.  The Board notes that the appellant's representative, 
in a June 2001 statement, has requested that the claim be 
remanded in order to have the appellant undergo pulmonary 
function testing so that full evaluation under all the 
appropriate diagnostic codes may be undertaken.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The appellant should be afforded a VA 
pulmonary examination for the purpose of 
determining the severity of his sarcoidosis 
with inactive pulmonary tuberculosis and 
chronic obstructive pulmonary disease.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  All indicated 
studies, including pulmonary function testing 
should be performed, if not medically 
contraindicated.  The examiner should be 
requested to identify the degree of functional 
disability attributable to the appellant's 
pulmonary disorder, and he should provide 
complete rationale for all conclusions reached.  

2.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


